Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayat (Pub. No.: US 2017/0337466) in view of KURODAWA (Pub. No.: US 2017/0118479).
Re claim 1, Bayat teaches an electronic device comprising: 
an imaging portion comprising pixels arranged in n rows and m columns (input image with 3×3 pixel, FIG. 12, ¶ [0052]), wherein n and m are each an integer greater than or equal to 1;
a circuit (33-39 of FIG. 13) including a shift register (“scan the input image with 3×3 pixel overlapping filters (kernel), shifting the filter by 1 pixel”, [0052]), the shift register comprising a plurality of retention circuits (33), an input terminal (34/35/36), and a plurality of output terminals (37/38/39); 
an encoder (input S0/33/701, FIG. 11) comprising a first circuit that forms a first neural network; 
a decoder (34-37, FIG. 13, [0055]) comprising a second circuit that forms a second neural network; and 
an image processing circuit, 
wherein the imaging portion is configured to generate first image data by imaging and input the first image data to the input terminal of the shift register pixel by pixel (“using an M×M filter (kernel) that is shifted by X pixels”, [0089]),
wherein the encoder includes a memory cell array (33),
wherein the output terminals of the shift register (located in the decoders 34/35/36/37 in the buffer areas) are electrically connected to the memory cell array (located in 33), 
wherein the first circuit is configured to conduct feature extraction by the first neural network on the first image data to generate second image data (by shifting two pixels”, FIG. 29, ¶ [0090]), 
wherein the second circuit (middle circuits, FIG. 22, [0066]) is electrically connected to the first circuit (left) and configured to conduct decompression processing by the second neural network on the second image data to generate third image data (thru the circuitry on the right), 
Bayat fails to teach wherein the image processing circuit is configured to perform at least one of dimming processing, toning processing, and gamma correction processing on the third image data.
KURODAWA teaches wherein the image processing circuit (527, FIG. 17, ¶ [0167]) is configured to perform at least one of dimming processing, toning processing, and gamma correction processing on the third image data (gamma processing).
It would have been obvious to modify Bayat to include the image processing circuit of KURODAWA to perform a gamma processing, because KURODAWA discloses the synapses processing (KURODAWA ¶ [0052]), and Bayat recognizes the desirability of adding one or more non-volatile memory arrays as the synapses (Bayat Abstract).
Re claim 2, Bayat, FIG. 12-13 teaches the electronic device according to claim 1, wherein the first neural network is configured to perform convolution processing using a weight filter and the first image data (FFT filtering image/claim 13/claim 14), and
wherein the memory cell array is configured to store a filter value of the weight filter (FIG. 8, ¶ [0048]).
Re claim 3, in the combination, Bayat teaches the electronic device according to claim 1,
wherein the shift register (buffer of 34/35/36) is configured to output the first image data to the memory cell array (33, FIGS. 13/20) sequentially for every pixel region of the imaging portion, 
wherein the pixel region comprises pixels arranged in t rows and s columns, and wherein t is an integer greater than or equal to 1 and less than or equal to n, and s is an integer greater than or equal to 1 and less than or equal to m (NxN image array, ¶ [0089]).
Re claim 5, in the combination, Bayat teaches the electronic device according to claim 1, 
wherein the memory cell array comprises a first transistor (10), and 
wherein the first transistor comprises a metal oxide (26, FIG. 2, [0039]) in a channel formation region (18).
Re claim 7, in the combination, Bayat teaches the electronic device according to claim 1, further comprising a display device electrically connected to the image processing circuit (of FIG. 12).
Re claim 8, Bayat teaches an electronic device comprising: 
an imaging portion comprising pixels arranged in n rows and m columns (input image with 3×3 pixel, FIG. 12, ¶ [0052]), wherein n and m are each an integer greater than or equal to 1;
a circuit (33-39 of FIG. 13) including a shift register (“scan the input image with 3×3 pixel overlapping filters (kernel), shifting the filter by 1 pixel”, [0052]), the shift register comprising txm stages of retention circuits (store at cell 10, FIGS. 10-13, [0050]), an input terminal (weight Digital Bits, FIG. 10), and txs output terminals (out puts from IComp44 & VComp 46), wherein t is an integer greater than or equal to 1 and less than or equal to n, and s is an integer greater than or equal to 1 and less than or equal to m (FIG. 12, ¶ [0052]);
an encoder (input S0/33/701, FIG. 11) comprising a first circuit that forms a first neural network; 
a decoder (34-37, FIG. 13, [0055]) comprising a second circuit that forms a second neural network; and 
an image processing circuit, 
wherein the imaging portion is configured to generate first image data by imaging and input the first image data to the input terminal of the shift register pixel by pixel (FIG. 12),
wherein the encoder includes a memory cell array (33),
wherein the output terminals of the shift register (located in the decoders 34/35/36/37 in the buffer areas) are electrically connected to the memory cell array (located in 33), 
wherein the first circuit is configured to conduct feature extraction by the first neural network on the first image data to generate second image data (by shifting two pixels”, FIG. 29, ¶ [0090]), 
wherein the second circuit (middle circuits, FIG. 22, [0066]) is electrically connected to the first circuit (left) and configured to conduct decompression processing by the second neural network on the second image data to generate third image data (thru the circuitry on the right), 
Bayat fails to teach wherein the image processing circuit is configured to perform at least one of dimming processing, toning processing, and gamma correction processing on the third image data.
KURODAWA teaches wherein the image processing circuit (527, FIG. 17, ¶ [0167]) is configured to perform at least one of dimming processing, toning processing, and gamma correction processing on the third image data (gamma processing).
It would have been obvious to modify Bayat to include the image processing circuit of KURODAWA to perform a gamma processing, because KURODAWA discloses the synapses processing (KURODAWA ¶ [0052]), and Bayat recognizes the desirability of adding one or more non-volatile memory arrays as the synapses (Bayat Abstract).
Re claim 9, Bayat, FIG. 12-13 teaches the electronic device according to claim 8, wherein the first neural network is configured to perform convolution processing using a weight filter and the first image data (FFT filtering image/claim 13/claim 14), and
wherein the memory cell array is configured to store a filter value of the weight filter (FIG. 8, ¶ [0048]).
Re claim 10, Ikeda, FIG. 1 teaches the electronic device according to claim 8,
wherein the shift register is configured to output the first image data to the memory cell array (33, FIG. 13) sequentially for every pixel region (image with 3×3 pixel) of the imaging portion, and 
wherein the pixel region comprises pixels arranged in t rows and s columns (NxN image array, [0089]-[0090]).
Re claim 12, in the combination, Bayat teaches the electronic device according to claim 8, 
wherein the memory cell array comprises a first transistor (10), and 
wherein the first transistor comprises a metal oxide (26, FIG. 2, [0039]) in a channel formation region (18).
Re claim 14, Bayat, FIG. 12-13 teaches the electronic device according to claim 13, further comprising a display device electrically connected to image processing circuit (FIGS. 15-28, [0054]/[0099]).
Response to Arguments
Applicant's arguments with respect to claims 1 and 8 on the remarks filed on 08/08/2022 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894